Citation Nr: 1203282	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-36 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2011, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that current tinnitus is related to service.

2.  The competent and credible evidence of record is against a finding that current bilateral hearing loss is related to service and there is no evidence of compensable sensorineural hearing loss within one year of service separation.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in November 2010, prior to the February 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  Specifically, since the Veteran did not ever claim that he received post-service treatment for either his tinnitus or bilateral hearing loss, the RO only obtained and associated with the record his service treatment records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  The record also shows that the Veteran submitted an August 2011 letter from Craig A. Foss, Au.D.

The Veteran was afforded VA examinations in February 2010, May 2010, and June 2010 which examinations, along with the July 2010 addendum, are adequate to adjudicate the claims because, after a review of the record on appeal by most of the examiners, and an examination of the claimant by all the examiners the examiners opined as to the origin of the appellant's disabilities which opinions are supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative testified that the claimant's tinnitus and bilateral hearing loss were caused to the appellant's exposure to tank gunfire and engine noise as an armor crew member while on active duty.  While it is conceded that the Veteran also had significant post-service noise exposure working on a farm, as a truck driver, and thereafter in construction for many years, it is also claimed that the appellant wore hearing when working construction and even if he had not the noise he was exposed to at this time was not nearly as loud as the noise he was exposed to driving a tank and firing its main gun while on active duty.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that the Veteran's DD 214 lists his occupational specialty as armor crew member.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as ringing in his ears and difficulty hearing other people talk even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, while the Veteran's March 1969 separation examination documented increased audiological threshold, his service treatment records, including the separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of hearing loss or tinnitus.  The Veteran also indicated in his report of medical history in March 1969 that he had no history of hearing loss.

As to the lay claims, the Board finds that diagnosing bilateral hearing loss as defined by VA requires special medical training and/or equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having bilateral hearing loss while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Moreover, the Board also finds more compelling the service treatment records, including the normal March 1969 separation examination, which are negative for complaints and/or treatment for or a diagnosis of bilateral hearing loss or tinnitus while on active duty, than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of these disorders while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus based on in-service incurrence must be denied.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that there is no evidence in the record of the Veteran having compensable sensorineural hearing loss within one year of service separation.  Accordingly, entitlement to service connection for bilateral hearing loss must be denied on a presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1969 and the first complaints and diagnoses of tinnitus and bilateral hearing loss at the 2010 VA examination to be compelling evidence against finding continuity.  Put another way, the over four decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with ringing in his ears and hearing people talk in service and since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to have trouble hearing him talk.  Id.  

However, upon review of the claims file, the Board finds that the Veteran never claimed that he had problems with ringing in his ears and hearing people talk since service. Instead, at the February 2010 VA examination, he reported that he first noticed his tinnitus and hearing loss approximately one year after service; in the March 2010 notice of disagreement, he reported that he first noticed his tinnitus and hearing loss four to five months after service; and at his August 2011 personal hearing, he reported that he first noticed his tinnitus and hearing loss seven months after service.  In all instances, the Veteran was uniform in reporting that he first notices the problems post-service when he started using hearing protection at his new job in construction.  As to his bilateral hearing loss, he also testified that it just crept up on him over time.  

In these circumstances, the Board has no other option but to take the Veteran at his word that his tinnitus and bilateral hearing loss started after his separation from military service- albeit not the long after.  Therefore, entitlement to service connection for tinnitus and bilateral hearing loss based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that in an August 2011 letter from Craig A. Foss, an audiologist, the Veteran complained of difficulty understanding conversational speech and reported that he first noticed a problem with tinnitus in the late 1960's, reported being exposed to heavy weapon and small arms fire as well as loud disease engines without hearing protection while on active duty, reported that he worked construction since military service but used hearing protection during this time, and the examiner noted that he reviewed the claimant's DD 214 and service treatment records.  After diagnosing the Veteran with tinnitus and bilateral hearing loss, Mr. Foss opined that it is quite likely that the noise exposure the claimant suffered during his military service was the beginning of his hearing loss and tinnitus and the type and degree of his hearing loss is consistent with noise induced hearing loss.

On the other hand, at the February 2002 VA examination, also conducted by an audiologist, after taking into account the Veteran's claims that his tinnitus was caused by his military nose exposure including tank and machine gun fire as well as after noting that the appellant worked in construction post-service but wore hearing protection at that time and after diagnosing the claimant with tinnitus and bilateral hearing loss as, opined that these disabilities were not as least as likely as not related to his in-service noise exposure.  The examiner reached this conclusion because the Veteran reported that he first noticed both problems approximately one year after service when he started working construction.  The examiner also reached this conclusion because, while exposure to impulse sounds and continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours, if the hearing does not recover completely from the shift, a permanent hearing loss exists at that time.  Likewise, while impulse sounds may damage the structure of the inner ear and continuous exposure to loud noise may damage the structure of the hair cells, this damage results in immediate hearing loss and not one that has a delayed onset.

In the subsequent May 2010 VA examination, conducted by another Audiologist, after taking into account the Veteran's claims that his tinnitus was caused by his military nose exposure, including tank and machine gun fire, opined that because the claimant's induction and separation examinations yielded pure tone thresholds within normal limits it is not at least as likely as not that his current hearing loss is due to his military service.

At the June 2010 VA examination conducted by a third Audiologist, it was opined after a review of the record on appeal that given the enlistment and separation audiological results that it is not at least as likely as not that at least a portion of the Veteran's current hearing loss and tinnitus are a result of noise exposure during his military service.  The rational for the opinion, like the earlier February 2002 VA examiner's opinion, was that the examiner's clinical experience and expertise as a licensed audiologist leads him to conclude that while exposure to impulse sounds or continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours, if the hearing does not recover completely from the shift, a permanent hearing loss exists at that time.  Likewise, while impulse sounds may damage the structure of the inner ear and continuous exposure to loud noise may damage the structure of the hair cells, this damage results in immediate hearing loss.  Therefore, since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure, like the one conducted at his March 1969 separation examination, would verify that the hearing had recovered without permanent loss.  Next, the examiner opined that there is a high correlation between hearing loss, tinnitus, and noise exposure and therefore the presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any claimed tinnitus was also caused by the same in-service noise exposure.  Conversely, normal hearing tests in-service strongly suggests that any claimed tinnitus is less likely as not caused by in-service noise exposure.  Therefore, since the Veteran's hearing was normal at separation from service, it is less likely as not that his current tinnitus was from his military service.  Lastly, the examiner opined that the Veteran's current tinnitus is more likely than not due to his post-service hearing loss and/or noise exposure.  

In the July 2010 addendum to the June 2010 VA examination, the June 2010 examiner opined that there was no significant shift in hearing during military service and it is not at least as likely as not that the Veteran's hearing loss and tinnitus are as result of noise exposure during his military service based on the examiner's clinical experience and expertise as a licensed audiologist. 

The Board finds the VA examiners opinion more probative than Dr. Foss's opinion. The Board has reached this conclusion because the VA opinions specifically took into account the Veteran's in-service audiological examinations when providing their opinions as to the etiology of the appellant's current tinnitus and bilateral hearing loss, which examinations were opined to be within normal limits, and Dr. Foss's opinion ignored this evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  The Board also finds the VA examiners opinion more probative than Dr. Foss's opinion because Dr. Foss did not provide any rationale to support his conclusion and the VA examiners provided a rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Therefore, the Board finds that the most competent and credible medical evidence of record shows that the Veteran's tinnitus and bilateral hearing loss were not caused by his military service.  Accordingly, the Board also finds that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's tinnitus and bilateral hearing loss and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's and his representative's assertions that the claimant's tinnitus was caused by his military service, including his in-service noise exposure as an armor crew member, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of claim regarding having tinnitus due to military service credible.  Furthermore, the Board finds more competent and credible the opinion by the VA examiners that his tinnitus was not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the Veteran's and his representative's assertions that the claimant's bilateral hearing loss was caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that bilateral hearing loss was caused by service is not competent evidence.  Routen, supra; see also Bostain, supra.  Furthermore, the Board finds more competent and credible the opinion by the VA examiners that his bilateral hearing loss was not caused by his military service than the Veteran and his representative's lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that service connection for tinnitus and bilateral hearing loss is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for tinnitus and bilateral hearing loss.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


